



Exhibit 10.2


[Letterhead of CF Industries Holdings, Inc.]












July 19, 2018






[Participant]
[Address]




Re: Non-Qualified Stock Option Award Agreement Amendment




Dear [Participant]:


The Board of Directors of CF Industries Holdings, Inc. (the “Company”) has
recently approved an amendment to the terms of your outstanding stock options
previously granted to you pursuant to the Company’s equity plans.


The amendment would give you the ability to satisfy the tax withholding
obligation that you will incur upon the exercise of your options in one of three
ways:


•
by providing the Company with a cash payment at the time of exercise in an
amount determined by applying the statutory minimum rate of withholding;

•
by electing to have shares withheld by the Company at the time of exercise, with
the number of shares to be withheld determined by applying the same statutory
minimum rate of withholding; or

•
by electing to have shares withheld by the Company at the time of exercise, with
the number of shares to be withheld determined by instead applying the lesser of
the maximum statutory tax rate applicable to you or the amount of withholding
determined on the basis of your most recent U.S. Form W-4 (or other local
country equivalent) provided to the Company.



Previously, before this amendment, your stock option award agreements only gave
you the first two alternatives listed above. The advantage for you of this new
third alternative is that the rate to be applied may be higher than the
statutory minimum withholding rate, permitting you to satisfy more of your
ultimate tax obligation through the use of withheld shares as opposed to having
to use your personal cash resources for this purpose. Depending on your personal
tax situation, you may or may not have a higher withholding rate under the third
alternative, but this amendment gives you an additional choice that you may wish
to use if it would be beneficial for you.







--------------------------------------------------------------------------------





[Participant]
July 19, 2018
Page 2
The amendment would also add this third alternative to the “automatic exercise”
feature of your stock options. (This automatic exercise feature is essentially a
“fail-safe,” protecting you against certain situations where your stock options
are “in the money,” and approaching the end of their term, in order to ensure
that your options are exercised for your benefit before they would otherwise
expire.)


Accordingly, if you countersign and return this letter agreement, each of your
outstanding stock option award agreements will be amended to include the
provisions set forth on Exhibit A in lieu of the current tax withholding
provisions set forth in your agreements and the provisions set forth on Exhibit
B in lieu of the current “automatic exercise” provisions set forth in your
agreements.
 
The provisions set forth in Exhibits A and B hereto are incorporated by
reference and made part of each of your stock option award agreements
(collectively, your “Amended Award Agreements”). Except as specifically amended
by this letter agreement, each of your Amended Award Agreements otherwise
remains in force and effect in accordance with its current terms.


This letter agreement and the terms of the Amended Award Agreements and the
Company equity plans under which the Amended Award Agreements were granted
contain the entire understanding between you and the Company on the subject
matter of this letter agreement, and there are no other agreements or
understandings between you and the Company with respect to the subject matter of
this letter agreement. No alteration of modification of this letter agreement
shall be valid except by a subsequent written instrument executed by you and the
Company.


Please confirm your agreement with the content of this letter agreement by
countersigning and returning a copy of this letter to me.


If you have any questions regarding this letter agreement or your Amended Award
Agreements, please call me at (847) 405-2510.


Sincerely,




Susan L. Menzel
Senior Vice President,
Human Resources




_______________________    Date: ________________
[Participant]





--------------------------------------------------------------------------------





Exhibit A


Amended Tax Withholding Provision


“The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Option. The Optionee may satisfy the withholding obligation by electing to pay
the amount of any taxes in cash or by having the Company or applicable
subsidiary withhold shares from the Exercised Shares to satisfy the obligation
in full or in part. If shares are withheld, such shares shall have a Fair Market
Value equal to (a) the minimum statutory amount required to be withheld or, if
the Optionee so elects, (b) such greater amount equal to the lesser of (1) the
amount permitted to be withheld based on the maximum statutory tax rate
applicable to the Optionee in all relevant jurisdictions or (2) the withholding
amount determined on the basis of the Optionee’s most recent U.S. Form W-4 (or
other local country equivalent) provided to the Company, in all cases reduced by
the amount of any withholding obligation the Optionee satisfies by cash payment
to the Company. The number of shares used to satisfy any withholding obligation
shall be rounded up to the nearest whole number of shares as necessary to avoid
fractional shares, with any excess amount refunded in cash to the Optionee.
[Additional Language (United Kingdom Only): Optionee agrees to indemnify the
Company and any other members of the Group for any tax or social security
contributions for which the Optionee is liable but for which the Company or such
other member of the Group is required to pay on the Optionee’s behalf in
connection with the Option or any shares issued pursuant to the Option granted
under this Award Agreement.]”









--------------------------------------------------------------------------------





Exhibit B


Amended Automatic Exercise Provision


“Notwithstanding any other provision of this Agreement, if as of the last
trading day prior to the earlier of (i) the Term/Expiration Date or [Alternative
A (North America): (ii) the fourth anniversary of the date of Optionee’s Special
Retirement (if the Option was granted on or after March 3, 2014) or Ordinary
Retirement, the Option has not been exercised] [Alternative B (United Kingdom):
(ii) if the Committee so determines, the fourth anniversary of the date of
Optionee’s retirement, the Option has not been exercised] and the then Fair
Market Value of a share exceeds the per share exercise price by at least $.01
(such expiring portion of the option that is so “in-the-money,” an
“Auto-Exercise Eligible Option”), Optionee will be deemed to have automatically
exercised such Auto-Exercise Eligible Option (to the extent it has not
previously been exercised or forfeited) in accordance with the provisions of
this paragraph. In the event of an automatic exercise pursuant to this
paragraph, the Company will reduce the number of Exercised Shares issued to
Optionee upon such automatic exercise of the Auto-Exercise Eligible Option by a
number of Exercised Shares having a Fair Market Value equal to the aggregate
exercise price for such Exercised Shares in order to satisfy the aggregated
exercise price obligation for the Auto-Exercise Eligible Option. Further, the
Company shall reduce the number of Exercised Shares issued to the Optionee by
that number of Exercised Shares having an aggregate Fair Market Value equal to
the minimum statutory tax withholding obligation arising upon the automatic
exercise. The number of shares so held back shall be rounded up to the nearest
whole number as necessary to avoid fractional shares and any excess amount held
back shall be refunded in cash to Optionee. The foregoing notwithstanding,
Optionee may notify the Company, in writing, in advance, that (x) the Optionee
elects that if shares are withheld, such shares shall have a Fair Market Value
equal to such greater amount equal to the lesser of (1) the amount permitted to
be withheld based on the maximum statutory tax rate applicable to the Optionee
in all relevant jurisdictions or (2) the withholding amount determined on the
basis of the Optionee’s most recent U.S. Form W-4 (or other local country
equivalent) provided to the Company, (y) Optionee wishes to satisfy the
aggregated exercise price obligation and/or the minimum statutory tax
withholding obligation in whole or in part through payment in cash rather than
through reduction in the number of Exercised Shares issued to Optionee or,
alternatively, (z) that Optionee does not wish for the Auto-Exercise Eligible
Option to be exercised at all. In its discretion, the Company may determine to
cease automatically exercising options, including the Option, at any time.”







